In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Queens County (Golia, J.), dated January 20, 1999, which denied their motion for summary judgment dismissing the complaint as to the plaintiff Sook Y. Kim on the ground that she did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint insofar as asserted on behalf of the plaintiff Sook Y. Kim is dismissed.
A chiropractor’s report dated approximately three weeks after the accident indicated no lumbar or cervical range of motion limitations for the plaintiff Sook Y. Kim (hereinafter the plaintiff), as a result of the accident. After an unexplained 21-month gap in treatment (see, Medina v Zalmen Reis & Assocs., 239 AD2d 394, 395), and in opposition to the defendants’ motion, which established their entitlement to summary judgment, the plaintiff submitted a new report from the chiropractor which indicated significant limitations in the plaintiff’s range of motion as a result of the accident.
The plaintiff’s submissions were insufficient to defeat the defendants’ summary judgment motion, as they were clearly tailored to meet the statutory requirements (see, Marshall v Albano, 182 AD2d 614; Grossman v Wright, 268 AD2d 79). O’Brien, J. P., Sullivan, Goldstein, Luciano and Feuerstein, JJ., concur.